Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Status of Claims
In the response of 1/31/2022, Applicant Amended claims 11 and 19.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/31/2022, with respect to the amended claims have been fully considered and are persuasive.  The rejection of 5/7/2021 has been withdrawn. 

Quayle Action
This application is in condition for allowance except for the following formal matters: 
The specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 CFR 1.821 through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style 
The application papers are objected to because the amended claims do not have sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.
A legible substitute specification in compliance with 37 CFR 1.52(a) and (b) and 1.125 is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the claim 1 limitation,  “a processor in communication with the logging tool and operable to:  generate multiple distance-to-bed-boundary (DTBB) solutions at a measurement depth using a DTBB inversion method with the measured formation data for the measurement depth, identify the DTBB solutions that satisfy a residual threshold relative to a the measured formation data, convert only the identified solutions into pixelated solutions,” nor the similar limitations of claims 11 and 19.
Claim 2-10, 12-18 and 20 depend from claims 1, 11 and 19 and are therefore also allowable.




Conclusion
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        
/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687